Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-21-00572-CV

                  Shiela PIAZZA, Agent & Attorney-in-Fact for Phyllis Masterson,
                                          Appellant

                                                  v.

 CITY OF WINDCREST, and Selena Breland, in her official capacity as Code Compliance &
                            Enforcement Officer,
                                  Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021-CI-17091
                            Honorable Norma Gonzales, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: February 16, 2022

DISMISSED FOR WANT OF PROSECUTION

           The clerk’s record was originally due on December 30, 2021. On January 4, 2022, the trial

court clerk filed a Notification of Late Record stating appellant has failed to pay or make

arrangements to pay the clerk’s fee for preparing the record and that appellant is not entitled to

appeal without paying the fee. On January 11, 2022, this court issued an order directing appellant

to provide written proof to this court no later than January 21, 2022 that either (1) the clerk’s fee

has been paid or arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled

to appeal without paying the clerk’s fee. Our order cautioned appellant that if she failed to respond
                                                                               04-21-00572-CV


within the time provided, this appeal would be dismissed for want of prosecution. See TEX. R.

APP. P. 37.3(b).

       Appellant has not responded to or complied with our January 11, 2022 order; therefore,

this appeal is dismissed for want of prosecution.

                                                    PER CURIAM




                                               -2-